17-626-cv
McBride v. Global Valuation Ltd.


                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of March, two thousand eighteen.

PRESENT:           JOSÉ A. CABRANES,
                   REENA RAGGI,
                                Circuit Judges,
                   LAWRENCE J. VILARDO,
                                District Judge.*



GOZDE MCBRIDE,
                             Plaintiff-Appellant,                   17-626-cv

                             v.

GLOBAL VALUATION LIMITED, CLAUDIO ALBANESE,
INDIVIDUALLY,
                  Defendants-Appellees.




    *
    Judge Lawrence J. Vilardo, of the United States District Court for the Western District of New
York, sitting by designation.

                                                    1
FOR PLAINTIFF-APPELLANT:                                    Gozde McBride, pro se, Hackensack, NJ.

FOR DEFENDANTS-APPELLEES:                                   Daniel L. Schwartz, Day Pitney LLP,
                                                            Stamford, CT.

        Appeal from a February 9, 2017 order of the United States District Court for the Southern
District of New York (P. Kevin Castel, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the February 9, 2017 order of the District Court be, and it
hereby is, AFFIRMED.

       Plaintiff-Appellant Gozde McBride (“McBride”) appeals the District Court’s order denying
her motions to seal the record of her action in the District Court against Defendants-Appellants
Global Valuation Limited and Claudio Albanese. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        A district court’s decision to grant or deny a motion to seal documents is reviewed for abuse
of discretion. See Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 139 (2d Cir.
2016). The findings of fact on which the district court bases its decision are reviewed for clear error;
the district court’s conclusions of law are reviewed de novo. Id.

        The public has a qualified right of access under the First Amendment to “judicial
documents.” See id.; see also Newsday LLC v. County of Nassau, 730 F.3d 156, 163–64 (2d Cir. 2013).
“Judicial document” means any “filed item . . . ‘relevant to the performance of the judicial function
and useful in the judicial process.’ ” Bernstein, 814 F.3d at 139 (quoting Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)). The term therefore encompasses pleadings, including
pleadings in settled cases, id. at 140; pretrial motions and associated documents, Newsday, 730 F.3d at
164 (citing In re N.Y. Times Co., 828 F.2d 110, 114 (2d Cir. 1987)); and docket sheets, id. (citing
Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 93 (2d Cir. 2004)).

       A district court may extinguish this qualified right of access if and only if it makes “specific,
on-the-record findings that sealing is necessary to preserve higher values.” Lugosch, 435 F.3d at 124.

        McBride moved in the District Court for the entire record to be sealed. The District Court
record consists in substance of pleadings and associated items, motions, and court orders. We
conclude that these materials are judicial documents and that they are therefore subject to a qualified
public right of access.

       To extinguish this qualified right, McBride alleges that she has suffered certain harms
because the record is public. See, e.g., Br. Pl.-Appellant 25, 35–37. Keeping in mind that these


                                                    2
allegations must be weighed against the significance “of the material at issue in the exercise of
Article III judicial power and the resultant value of such information to those monitoring the federal
courts,” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995), we conclude that the District
Court did not abuse its discretion by denying McBride’s motions to seal the record.

                                          CONCLUSION

       We have reviewed all of McBride’s arguments on appeal and find them to be without merit.
We therefore AFFIRM the February 9, 2017 order of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3